Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Milo Eadan (Reg. No.: 64,764) on 08 April 2021.
The application has been amended as follows: 

1. (Currently Amendment) A method for decentralized management of a distributed proxy re-encryption key ledger by multiple devices in a distributed peer-to-peer network, the method comprising:
              at a network device in the distributed peer-to-peer network:
receiving data defining access to a proxy re-encryption key configured to simultaneously switch encryption keys by adding a second encryption key and cancelling a first encryption key to transform secret data from being encrypted by the first encryption key to being encrypted by the second encryption key, without decrypting the secret data; 
locally generating a hash code based on the received proxy re-encryption key access data;
receiving a plurality of hash codes generated based on a respective plurality of proxy re-encryption key access data received at a respective plurality of the other devices in the network;
when the locally generated hash code matches all or an above threshold number or proportion of the received plurality of hash codes; and
upon validating the received proxy re-encryption key access data, adding the received proxy re-encryption key access data and locally generated hash code to a copy of the distributed proxy re-encryption key ledger stored at the network device substantially simultaneously to the plurality of proxy re-encryption key access data and hash codes being redundantly added to a respective plurality of copies of the distributed proxy re-encryption key ledger stored across a respective plurality of the other devices in the network.

3.	(Currently Amendment) The method of Claim 2, wherein the broadcast data is verified at the recipient device if a hash code generated at the recipient device based on the broadcast data matches the broadcast hash code.

5.  (Cancelled)

11. (Currently Amendment) A system for decentralized management of a distributed proxy re-encryption key ledger by multiple devices in a distributed peer-to-peer network, the system comprising:
a network device in the distributed peer-to-peer network, the network device comprising: 
one or more memories configured to store a copy of the distributed proxy re-encryption key ledger; and
one or more processors configured to:

locally generate a hash code based on the received proxy re-encryption key access data,
receive a plurality of hash codes generated based on a respective plurality of proxy re-encryption key access data received at a respective plurality of the other devices in the network, 
when the locally generated hash code matches all or an above threshold number or proportion of the received plurality of hash codes, and 
upon validating the received proxy re-encryption key access data, add the received proxy re-encryption key access data and locally generated hash code to the copy of the distributed proxy re-encryption key ledger stored in the one or more memories substantially simultaneously to the plurality of proxy re-encryption key access data and hash codes being redundantly added to a respective plurality of copies of the distributed proxy re-encryption key ledger stored across a respective plurality of the other devices in the network.
              
13.  (Currently Amendment) The system of Claim 12, wherein the broadcast data is verified at the recipient device if a hash code generated at the recipient device based on the broadcast data matches the broadcast hash code.

15.  (Cancelled)
Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed.
	The claims are directed to novel and non-obvious methods and systems for decentralized management of a distributed proxy re-encryption key ledger by multiple devices in a distributed peer-to-peer network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435